United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1750
Issued: March 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 17, 2018 appellant filed a timely appeal from an April 27, 2018 merit
decision and a July 17, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish right
shoulder and back conditions causally related to the accepted February 26, 2018 employment
1
2

5 U.S.C. § 8101 et seq.

Following the issuance of OWCP’s July 17, 2018 decision and on appeal, appellant submitted new evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

incident; and (2) whether OWCP properly denied appellant’s request for a review of the written
record as untimely filed pursuant to 5 U.S.C. § 8124.
FACTUAL HISTORY
On February 28, 2018 appellant, then a 54-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that, on February 26, 2018, she experienced pain in her right shoulder and
lower back after helping a patient off of a scale while in the performance of duty. She related that
she was holding onto the patient’s left arm as he tried to sit in a wheelchair. The patient missed
the wheelchair and fell. He pulled appellant pulled down to the floor while trying to break his fall.
On the reverse side of the claim form the employing establishment controverted the claim
contending that there was no medical evidence to support a work-related injury. No evidence was
submitted with appellant’s claim.
In a development letter dated March 19, 2018, OWCP advised appellant of the deficiencies
of her claim. It requested that she respond to a questionnaire regarding her symptoms and medical
treatment and submit a medical report from her attending physician including a diagnosis, history
of the injury, examination findings, and a rationalized opinion explaining how the reported work
incident caused or aggravated her medical conditions. It afforded appellant 30 days to submit the
necessary evidence.
In a March 9, 2018 letter, received by OWCP on April 6, 2018, the employing
establishment further controverted appellant’s claim. It did not dispute that the February 26, 2018
employment incident occurred as described, but asserted that appellant had not submitted medical
evidence to establish a diagnosed medical condition causally related to the incident.
On April 4, 2018 appellant responded to OWCP’s March 19, 2018 development
questionnaire. She listed the physician who first provided care for her injury and described her
right shoulder and lower back symptoms.
A medical report dated April 4, 2018 from Dr. Natalia Shrestha, a Board-certified internist,
was received by OWCP. Dr. Shrestha related a history of injury that on February 26, 2018
appellant fell at work while trying to catch a patient who was falling as he stepped off a scale to
sit in a wheelchair. She noted that she first treated appellant on February 28, 2018 for continuing
back and shoulder pain. Dr. Shrestha discussed her physical examination and diagnostic test
findings. She assessed low back and right shoulder joint pain.
Right shoulder and lumbar spine x-ray reports dated April 4, 2018 from Dr. Omar S.
Hajibrahim, a Board-certified diagnostic radiologist, were also received. In the right shoulder
x-ray report, Dr. Hajibrahim provided an impression of degenerative changes with no acute bony
abnormality. In the lumbar spine x-ray, he provided an impression of degenerative change without
acute fracture.
An unsigned report dated April 13, 2018 from Saint Joseph Hospital provided diagnoses
of low back pain, other spondylosis, lumbar region, right shoulder pain, and primary osteoarthritis,
right shoulder.
2

On April 23, 2018 Dr. Shrestha responded by completing the medical questionnaire
attached to OWCP’s March 19, 2018 development letter. She indicated that she examined and
treated appellant on February 28 and April 4, 2018. Dr. Shrestha reiterated appellant’s history of
injury. She noted that a lumbar x-ray revealed degenerative disc disease and a right shoulder xray showed degenerative changes of the acromioclavicular (AC) joint. Dr. Shrestha restated her
diagnosis of right shoulder and low back pain. She opined that the diagnosed conditions started
after appellant’s fall. Dr. Shrestha indicated that appellant had been working since her injury, but
she had pain with walking and using her right arm. She advised that her prognosis for recovery
was fair.
By decision dated April 27, 2018, OWCP denied appellant’s traumatic injury claim,
finding that she had not established a diagnosed medical condition due to the accepted
February 26, 2018 employment incident.
OWCP subsequently received a report dated April 23, 2018 in which Dr. David C. Dome,
a Board-certified orthopedic surgeon, opined that appellant’s diagnosed conditions of strain of the
right rotator cuff capsule and sprain of the right AC joint were causally related to the accepted
February 26, 2018 employment incident.3
By appeal request form dated June 7, 2018 postmarked June 14, 2018, and received by
OWCP on June 20, 2018, appellant requested a review of the written record by an OWCP hearing
representative.
Dr. Shrestha, in a letter dated May 21, 2018, reiterated her opinion that appellant’s right
anterior shoulder pain resulted from her fall at work on February 26, 2018. In addition, she
reported a new condition of low back pain with occasional radiation into both calves which started
after her fall at work.
By decision dated July 17, 2018, an OWCP hearings and review examiner denied
appellant’s request for a review of the written record as it was untimely filed. She found that the
request was not postmarked within 30 days of the issuance of the April 27, 2018 OWCP merit
decision. After exercising her discretion, the hearings and review examiner further found that the
issue in the case could equally well be addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
3

Dr. Dome inadvertently noted that the date of injury as February 28, 2018, not February 26, 2018. However, he
accurately described the accepted employment incident.
4

Supra note 1.

3

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish right shoulder
and back conditions causally related to the accepted February 26, 2018 employment incident.
Dr. Shrestha’s April 4, 2018 report and April 23, 2018 response to OWCP’s development
questionnaire noted a history of the accepted February 26, 2018 employment incident, provided
physical examination and diagnostic test findings, and diagnosed right shoulder joint and low back
pain. She opined that the diagnosed conditions started after appellant’s fall. However, it is not
possible to establish the cause of a medical condition if the physician has not provided a diagnosis,
but only notes pain.9 The Board has consistently held that pain is a symptom and not a
compensable medical diagnosis.10 The Board thus finds that Dr. Shrestha’s reports are insufficient
to meet appellant’s burden of proof.
Dr. Hajibrahim’s April 4, 2018 diagnostic test reports addressed appellant’s right shoulder
and lumbar spine conditions, but failed to offer a medical opinion addressing whether the
diagnosed conditions were caused or aggravated by the February 26, 2018 employment incident.
The Board has held that reports of diagnostic tests lack probative value as they do not provide an
5

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

6

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

7
John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 6.

9

See A.C., Docket No. 16-1587 (issued December 27, 2016).

10

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

4

opinion on causal relationship between the accepted employment incident and a diagnosed
condition.11 This report, therefore, is insufficient to establish appellant’s claim.
An unsigned report dated April 13, 2018 from Saint Joseph Hospital diagnosed low back
pain, other spondylosis, lumbar region, right shoulder pain, and primary osteoarthritis, right
shoulder. The Board has held that unsigned reports, and reports that bear illegible signatures,
cannot be considered probative medical evidence because they lack proper identification.12 Thus,
this report is of no probative value.
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish right shoulder and back injuries causally related to the accepted February 26,
2018 employment incident. Appellant, therefore, has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his [or her] claim before a representative of the Secretary.”13
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA provide
that a claimant shall be afforded a choice of an oral hearing or a review of the written record by a
representative of the Secretary.14 A claimant is entitled to a hearing or review of the written record
as a matter of right only if the request is filed within the requisite 30 days as determined by
postmark or other carrier’s date marking and before the claimant has requested reconsideration.15
Although there is no right to a review of the written record or an oral hearing if not requested
within the 30-day time period, OWCP may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.16

11
See D.H., Docket No. 17-1146 (issued October 20, 2017); S.G., Docket No. 17-1054 (issued September 14,
2017); E.V., Docket No. 17-0417 (issued September 13, 2017).
12

R.R., Docket No. 18-1093 (issued December 18, 2018); C.G., Docket No. 18-0549 (issued November 29, 2018).

13

5 U.S.C. § 8124(b)(1).

14

20 C.F.R. §§ 10.616, 10.617.

15

Id. at § 10.616(a).

16

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

5

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for review of the written
record.
Appellant’s June 7, 2018 request for a review of the written record was postmarked on
June 14, 2018, more than 30 days after the issuance of OWCP’s April 27, 2018 merit decision.
Because the postmark date was more than 30 days after the date of OWCP’s April 27, 2018
decision, the Board finds that the request was untimely filed and she was not entitled to a review
of the written record as a matter of right.17
Although appellant’s request for a review of the written record was untimely filed, OWCP
has the discretionary authority to grant the request and it must exercise such discretion.18 In its
July 17, 2018 decision, OWCP’s hearings and review examiner properly exercised her discretion
by notifying appellant that she had considered the matter, but determined that the issue involved
could be equally well addressed by a request for reconsideration before OWCP. The Board finds
that the hearings and review examiner properly exercised her discretionary authority in denying
appellant’s request for a review of the written record.19 The Board has held that the only limitation
on OWCP’s authority is reasonableness. In this case, the evidence of record does not indicate that
OWCP abused its discretion by denying appellant’s request for a review of the written record.
Accordingly, the Board finds that OWCP properly denied appellant’s request for a review of the
written record.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right shoulder
and back conditions causally related to the accepted February 26, 2018 employment incident. The
Board further finds that OWCP properly denied appellant’s request for a review of the written
record as untimely filed pursuant to 5 U.S.C. § 8124.

17

The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41 ECAB 90 (1989).
18

See supra note 14.

19

M.B., Docket No. 18-0717 (issued September 5, 2018); Mary B. Moss, 40 ECAB 640, 647 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the July 17 and April 27, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

